1
2
3
4
5
6
7
8
9                      UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   GUY FAIRON, an individual,            Case No.: 8:18-cv-01319-JVS-JDE

13   Plaintiff,
14                                           ORDER DISMISSAL WITH
     v.                                      PREJUDICE
15
16   SHOOTERS COCKTAILS, a
     business of unknown form;
17   CIRCLECIRCLE, LLC, a California
18   limited liability company; and DOES
     1-10, inclusive,
19
20                  Defendants.

21
22
23
24
25
26
27
28
                                     ORDER
                            DISMISSAL WITH PREJUDICE
1          After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff Guy Fairon (“Plaintiff”) and Shooters Cocktails
3    and CircleCircle, LLC (“Defendants”), the Court hereby enters a dismissal with
4    prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
5    party shall bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED: May 10, 2019
8
9
                                      UNITED STATES DISTRICT COURT JUDGE
10                                    JAMES V. SELNA
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                   [PROPOSED] ORDER
                               DISMISSAL WITH PREJUDICE
